Citation Nr: 0320952	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-07 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for poliomyelitis.

2.  Entitlement to service connection for skin rash due to 
herbicide exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 RO decision that denied an 
application to reopen a claim for service connection for 
poliomyelitis (including post-polio syndrome); and from a 
December 2000 RO decision that denied service connection for 
a skin rash due to herbicide exposure, hypertension, and 
PTSD.  The present Board decision addresses all issues except 
the PTSD issue which is the subject of the remand at the end 
of the decision.

The Board notes that a November 2001 RO decision granted 
service connection and a 20 percent rating for diabetes 
mellitus.  The veteran thereafter filed a notice of 
disagreement with the diabetes evaluation, and a statement of 
the case was issued.  However, the veteran did not thereafter 
file a substantive appeal on this issue, and thus it is not 
before the Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  A claim for service connection for poliomyelitis was 
previously denied in an unappealed January 1990 RO decision.  
Evidence received since this RO decision is cumulative or 
redundant, or by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  The veteran's current skin conditions began many years 
after service and were not caused by any incident of service 
including herbicide exposure in Vietnam.

3.  The veteran's current hypertension began many years after 
service and were not caused by any incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for polio, and the 
January 1990 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

2.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).

3.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from July 1968 
to February 1970.  This included service in Vietnam from 
February 1969 to February 1970, and during this time he 
performed duties of a payroll (finance) specialist.  The 
service personnel records show no decorations evincing combat 
service, and the records do not otherwise refer to combat 
participation.

Service medical records include a March 1968 letter from a 
private doctor, Dr. Mike E. Bozeman, Jr., in which he noted 
he had been treating the veteran for several years for 
allergic rhinitis; the doctor noted some hearing impairment; 
and it was noted there was a history of polio with treatment 
until the age of 15, with the recommendation that he wear 
orthopedic shoes.  At an April 1968 enlistment examination, 
the veteran reported a history of poliomyelitis in childhood, 
treatment for a foot condition, and a history of nervous 
trouble and memory loss or amnesia.  Blood pressure at the 
enlistment examination was 114/86.  In August 1968, he was 
placed on light duty for two weeks due to blisters on his 
feet.  In January 1970, he was treated for infected herpes 
blisters on his lips.  At the service separation examination 
in February 1970, there was normal clinical evaluation of the 
cardiovascular system (including blood pressure of 120/70), 
skin, musculoskeletal system and spine, and psychiatric 
system.  On a medical history form at that time, the veteran 
denied a history of skin or blood pressure problems or of 
nervous symptoms; he checked spaces on the form to indicate a 
history of such problems as leg cramps, lameness, back 
trouble, foot trouble, and loss of memory or amnesia.  

In February 1979, Dr. T.E. Banks, a private doctor with the 
Alexandria Orthopedic Clinic, indicated that he had treated 
the veteran in and after 1951 for polio, with the last visit 
in 1963, until a recent February 1979 visit.  It was noted 
that when seen beginning in 1951 the polio had resulted in 
residual weakness of the abdominal flexors and some tightness 
of the heel cord on the left and fascia lata bilaterally, but 
no true paralysis otherwise.  When the veteran was seen in 
1963 there were findings such as mild scoliosis, posterior 
tightness, and heel cord tightness.  Current findings 
included mild scoliosis (related to one leg being shorter), 
tightness in the low back and hamstrings, fair abdominal 
flexors, and no gross muscle weakness.  The veteran related 
that he had served in the military and had experienced 
trouble running and trying to perform obstacle course 
activities, along with fatigue pain in his feet.  The doctor 
concluded that the veteran had typical residual problems of 
the old poliomyelitis, non-paralytic.  

Dr. Bozeman wrote in September 1989 that the veteran reported 
he had not had any emotional problems until active service.  
He said he was under considerable stress in service due to 
physical requirements that were too severe for him.  He also 
noted previous non-paralytic polio with residual muscle 
weakness that handicapped the veteran.  The veteran said he 
had an emotional problem along with hypertension since 
separation from service.  The doctor opined that all of this 
was related to or the result of military service.  

On VA psychiatric examination in December 1989, the veteran 
stated that he had become nervous about a year or two after 
separation from service and that he had been going to a 
mental health center for 5 years, although the records from 
that center indicated that he had been going there since 
1979, and the center had diagnosed a borderline personality 
disorder.  The diagnoses on the current VA examination were 
generalized anxiety disorder, and personality disorder not 
otherwise specified.  It was also noted he showed elements of 
obsessive compulsive disorder, schizoid personality disorder, 
and immature personality disorder.  

On VA orthopedic examination in December 1989, the doctor 
noted the childhood history of poliomyelitis, and he remarked 
that the veteran had been on full duty at discharge from 
service and that his problems were apparently not severe 
while in the military.  He was doing relatively well.  
Impressions were pes planus, first degree; slight shortening 
of the left leg insufficient to be significantly disabling; 
and no definite muscle weakness.  

The RO denied service connection for poliomyelitis in January 
1990 on the grounds that the condition had existed prior to 
service and had not been aggravated therein.  In that 
decision, the RO also denied service connection for a 
psychiatric disorder (generalized anxiety disorder and 
personality disorder).  The RO notified the veteran in 
February 1990, and he did not appeal.  

In January 1990, the RO found the veteran was permanently and 
totally disabled for non-service-connected pension purposes, 
primarily due to his psychiatric condition.

On VA examination in January 1991, the veteran had a 
diagnosis of a past history of poliomyelitis without any 
sequelae, complications, or current symptomatology.  He did 
have problems associated with bilateral pes planus.  Upon 
psychiatric examination, he also was diagnosed with 
generalized anxiety disorder, and personality disorder not 
otherwise specified.  

The veteran suffered a myocardial infarction in 1995.  

The veteran was seen in August 1996 for complaints of skin 
rashes and keratoses of the upper arm and forehead; the 
condition had been present for one year.  He was treated at 
several points for various rashes of the body (elbows, legs, 
waist and abdomen) and scalp (including the forehead) from 
1997 through 2001.  Diagnoses included eczema, verrucous 
keratosis, acneform folliculitis, and nummular eczema.  On 
evaluation of rather mild dermatitis in December 1997, a 
private biopsy of a left leg skin specimen revealed mild 
psoriaform chronic dermatitis, unclassified.  

A private doctor with the Mid-State Orthopedic and Sports 
Medicine Center, Dr. D. A. Waldman, wrote in December 1997 
that he had seen the veteran in October 1997.  The doctor 
stated that the veteran had a history of cardiac problems, 
was on anti-anxiety and anti-hypertension medications, and 
complained of pain in the back, knees, hips, and legs.  The 
doctor indicated that physical examination had been 
essentially unremarkable except for subjective weakness and 
overall poor muscle tone.  It was noted he carried a 
diagnosis of post-polio syndrome.  

In October 1998, the veteran again requested service 
connection for polio.  In November 1998, the RO told him he 
would have to submit new and material evidence to reopen the 
claim.

Records of private psychiatric treatment by Dr. Nabil Gad 
from 1999 and 2000 have been received.  These show the 
veteran was treated for anxiety, panic attacks, agoraphobia, 
and major depressive disorder.  He reported symptoms for more 
than 20 years and treatment at a mental health clinic 15 
years ago. 

In November 1999, the veteran filed an application to reopen 
the claim for service connection for polio (including post-
polio syndrome).  

The veteran underwent angioplasty for heart disease in 
January 2000.  

The veteran underwent a VA Agent Orange Registry examination 
in April 2000.  The examiner commented that the veteran had 
known generalized anxiety disorder and personality disorder 
and gave a history that it started during service in Vietnam.  
A history of childhood polio with residual leg shortening was 
noted.  He had a history of multiple scattered keratotic and 
pigmented skin lesions on the face, back, arms, and thighs 
for the past 5 to 6 years, which were possibly atypical 
chloracne; there was no known porphyria cutanea tarda or 
lipoma.  There was a history of a myocardial infarction in 
1995 due to coronary artery disease, with an angioplasty at 
that time and again in 2000.  There was also a history of 
hypertension and hypercholesterolemia for several years.  
Physical examination revealed blood pressure of 132/94; it 
also showed multiple scattered and slightly pigmented 
keratotic skin lesions.  There were no psychiatric signs, but 
the veteran was on psychotropic medication.  Pertinent 
diagnoses included arteriosclerotic heart disease with stable 
coronary artery disease, status post acute myocardial 
infarction with left ventricular mural thrombus, status post 
percutaneous transluminal coronary angioplasty, and long-term 
Coumadin therapy; mild essential vascular hypertension that 
was well controlled with current medication; chronic 
generalized anxiety disorder with depressive disorder, etc.; 
and multiple scattered keratotic and slightly pigmented skin 
lesions, and atypical chloracne cannot be excluded.   

The veteran was evaluated by a private doctor, Dr. Stephen 
Katy, in May 2000 due to generalized complaints of pain in 
the legs, shoulders, and neck.  His history of polio in 1951 
was noted, along with some slight degree of resulting 
weakness.  It was noted he was in reasonably good shape with 
only a slight degree of wasting primarily in his right leg.  
It was also noted that his polio had not been significant 
enough to prevent his from serving in the military.  His 
diagnosis was myofascial pain secondary to post-polio 
syndrome.  

The veteran and his father testified at an RO hearing in May 
2000, with regard to the application to reopen the claim for 
service connection for polio.  The veteran essentially stated 
that basic training and other activities of service worsened 
the residuals of his childhood polio.  

In an August 2000 VA PTSD questionnaire, the veteran cited 
stressful events in service such as mortar fire in Vietnam. 

In September 2000, the veteran submitted a copy of a March 
1982 letter from a rehabilitation counselor with the 
Vocational Rehabilitation Division of the Louisiana 
Department of Health and Human Services.  The letter related 
that the veteran was qualified for vocational rehabilitation 
assistance because of polio residuals affecting his lower 
extremity.  It was also noted that he had been referred to a 
mental health agency.  His employability was restricted by 
his poor walking problems, poor coordination, and his 
difficulty working under extreme stress.  

The veteran wrote in September 2000 that he had been an 
outpatient at a mental health clinic for 12 years to about 
1997.  He also submitted copies of employment records.    

He was treated for knee pain in October 2000, with an 
impression of patellofemoral malalignment syndrome, pes plano 
valgus.  

In October 2000, the veteran submitted several articles 
pertaining to the definition and treatment of post-polio 
syndrome.  

A cardiac stent was placed in December 2000.  He was also 
treated for osteoarthritis and a sprain involving the left 
shoulder, and complaints involving the right knee.  

The veteran wrote in January 2001 that he had received 
hazardous pay while stationed in Vietnam.  He noted that he 
had performed guard duty for long periods.  

The veteran submitted a copy of an article from the Mayo 
Clinic in April 2001 regarding post-polio syndrome; the 
article stated that the cause of post-polio syndrome was not 
known.  The veteran submitted a newspaper article in June 
2001 that discussed post-polio syndrome.  

In June 2001, he was treated for a rash on the scalp.  

Records from private doctors (including Dr. Michael Madden, 
Dr. Michael Lombardo) for treatment in 2000 and 2001 have 
been obtained.  The records relate to ongoing treatment for 
various conditions, including hypertension, coronary artery 
disease, hyperlipidemia, anxiety, hypothyroidism, diabetes 
mellitus, post-polio syndrome, and obesity.    

In November 2001, the RO granted service connection and a 20 
percent rating for diabetes, based on the legal presumption 
that it was due to herbicide exposure in Vietnam.

VA outpatient records from 2001 and 2002 reflect treatment 
for various problems, including coronary artery disease 
(native); hypertension; degenerative joint disease; and 
anxiety and intermittent depression due to various problems, 
including status post childhood polio resulting in lower 
extremity weakness.  On VA psychiatric evaluation in 
September 2001, he reported a 20-year history of chronic 
anxiety and intermittent depression and treatment with 
psychiatric medication for the past 15 years.  The records 
also refer to private psychiatric treatment.  In 2003, the 
veteran submitted another article concerning polio.

II.  Analysis

Through discussions in correspondence, the RO decision, the 
statements of the case, and the supplemental statements of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims and of his and the VA's 
mutual responsibilities for providing evidence.  Necessary 
medical records have been obtained, and VA examinations have 
been provided.  The VA has satisfied the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including myelitis and hypertension, when 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

1.  Application to reopen claim for service connection for 
polio

The RO denied service connection for poliomyelitis in January 
1990 and notified the veteran of this decision in February 
1990.  The veteran did not appeal the RO decision.  Thus that 
decision is considered final, although the claim may be 
reopened if new and material evidence has been submitted 
since then; and if the claim is found to be reopened, it will 
be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 
1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The 
definition of "new and material evidence" was recently 
revised, but the new version only applies to applications to 
reopen which are received by the VA on or after August 29, 
2001; thus the new version does not apply to the instant 
case.  See 66 Fed. Reg. 45,620, 45,630 (2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).]

At the time of the January 1990 decision, the RO considered 
medical evidence showing childhood polio and residuals that 
existed since before service, and statements submitted by the 
veteran.  The RO found service connection was not warranted 
as the condition had existed since before service and was not 
aggravated by service.

Since the January 1990 RO decision, additional medical 
treatment records and articles have been submitted, as well 
as additional statements from the veteran.   The veteran's 
additional statements are essentially cumulative or redundant 
of his earlier statements, and such are not considered new 
evidence.  Moreover, they are not material evidence since, as 
a layman, he has no competence to give a medical opinion on 
matters of diagnosis or etiology of a condition.   See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
additional medical records which have been submitted, 
describing residuals of polio, essentially are cumulative or 
redundant compared to information contained in previously 
considered medical records, and such are not new evidence.  
Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).  The 
additional medical records do not describe worsened polio 
residuals during service or shortly thereafter, compared to 
the level of severity before service; thus the records do not 
tend to show service aggravation, and they are not material 
evidence.  The various articles which have been submitted 
contain generic information on polio and post-polio syndrome; 
the articles are not material evidence as they do not tend to 
show service aggravation of the veteran's preservice polio.

In sum, new and material evidence has not been received to 
reopen the claim for service connection for polio.

2.  Service connection for a skin rash 

The veteran seeks service connection for a skin rash based on 
exposure to herbicides during service in Vietnam.  

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service.  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases, including chloracne (or other 
acneform disease consistent with chloracne) and porphyria 
cutanea tarda that become manifest to a compensable degree 
within a year after last Vietnam service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran served in Vietnam between February 1969 and 
February 1970.  The only skin problem noted in his service 
medical records was herpes blisters of the lips (i.e., "cold 
sores"), and this particular problem has not been shown 
since.  The Agent Orange skin conditions were not shown 
within the presumptive year after Vietnam service.  The Agent 
Orange skin condition of porphyria cutanea tarda has never 
been shown.  Some recent medical records show possible 
chloracne, but such is many years after service (and years 
beyond the 1 year Agent Orange presumptive period), and the 
medical records do not link the condition to herbicide 
exposure in service.  Medical records primarily refer to 
other skin conditions, first shown in the 1990s, and these 
include such diagnoses as eczema, verrucous keratosis, and 
psoriaform chronic dermatitis.  The medical evidence does not 
suggest that such skin conditions are due to any incident of 
service including Agent Orange exposure.

The weight of the credible evidence demonstrates that a skin 
disorder began years after service and was not caused by any 
incident of service including Agent Orange exposure.  The 
claimed condition was not incurred in or aggravted by 
service.   As the preponderance of the evidence is against 
the claim for service connection for a skin rash, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

3.  Service connection for hypertension

Hypertension means persistently elevated blood pressure.  
Medical records show no elevated blood pressure during the 
veteran's 1968-1970 active duty, within the presumptive year 
after service, or for many years later.  Medical records 
beginning many years after service show various 
cardiovascular problems including arteriosclerotic heart 
disease and hypertension.  The credible medical evidence 
establishes that hypertension, which first appeared years 
after service, is not due to the veteran's active duty.

The weight of the credible evidence demonstrates that a 
hypertension began years after service and was not caused by 
any incident of service.  The claimed condition was not 
incurred in or aggravated by service.   As the preponderance 
of the evidence is against the claim for service connection 
for hypertension, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

The application to reopen a claim for service connection for 
poliomyelitis is denied.

Service connection for a skin rash is denied.

Service connection for hypertension is denied.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Under the circumstances of this case, this includes 
attempting to verify service stressors and providing a VA 
examination.  Accordingly, this issue is remanded for the 
following action:

1.  The RO should ask the veteran to 
identify any medical provider who may 
have diagnosed PTSD, and then the RO 
should obtain copies of the related 
medical records.

2.  The RO should attempt to verify the 
veteran's claimed Vietnam stressors 
through the U.S Armed Service Center for 
Research of Unit Records (USASCRUR).  
This should include, in part, asking the 
USASCRUR to provide histories of the 
veteran's unit during the time he was in 
Vietnam.

3.  The RO should have the veteran 
undergo a VA psychiatric examination to 
determine the existence and etiology of 
any PTSD.  The claims folder should be 
provided to and reviewed by the doctor.  
Current PTSD should be diagnosed or ruled 
out under the criteria of DSM-IV.  If 
PTSD is found, the doctor should identify 
the stressors which are felt to be the 
source of the disorder.

4.  Thereafter, the RO should review 
the claim for service connection for 
PTSD.  If the claim is denied, the 
veteran and his representative should 
be issued a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



